UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7512


STEVEN LEON BANKS,

                Plaintiff - Appellant,

          v.

VINCENT MYRON GORE, Head – Physician; A. SMITH, Nurse; NURSE
KEYS,

                Defendants – Appellees,

          and

NURSE GOODE; DR. ABAGUTTA; NURSE GRIFFITH;             ARMOR    HEALTH
CARE; PTX DIALYSIS, Dialysis – Provider,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:14-cv-00205-CMH-JFA)


Submitted:   February 16, 2017              Decided:   February 22, 2017


Before GREGORY, Chief Judge,         DUNCAN,      Circuit      Judge,    and
HAMILTON, Senior Circuit Judge.


Remanded by unpublished per curiam opinion.
Steven Leon Banks, Appellant Pro Se.        Elizabeth Martin
Muldowney, RAWLS, MCNELIS & MITCHELL, PC, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Steven      Leon   Banks       seeks    to   appeal     the   district   court’s

order denying what the district court construed as a motion for

reconsideration         of    its      order      granting     Defendants     summary

judgment.       Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal.

Fed. R. App. P. 4(a)(1)(A).                  The district court may, however,

extend the time for filing a notice of appeal if a party so

moves within thirty days after expiration of the original appeal

period and demonstrates excusable neglect or good cause for the

extension.       Fed. R. App. P. 4(a)(5)(A)(i)-(ii); Washington v.

Bumgarner, 882 F.2d 899, 900–01 (4th Cir. 1989).

     The     district        court’s    order      denying     Banks’     motion   for

reconsideration was entered on the docket on September 21, 2016.

Thus, Banks had until October 21, 2016, to file a notice of

appeal.     Banks’ notice of appeal was filed, at the earliest, on

October 24, 2016. *           Because Banks’ notice of appeal was filed

beyond    the   expiration       of    the     appeal   period,     but   within   the

thirty-day excusable neglect period, we construe Banks’ filing

as a timely request for an extension of time to file an appeal.



     *  See Houston v. Lack, 487 U.S. 266, 276 (1988) (holding
that a pro se prisoner’s notice of appeal is considered filed
when it is delivered to prison authorities for mailing to the
court).



                                             3
Accordingly, we remand this case to the district court for the

limited purpose of determining whether Banks has demonstrated

excusable neglect or good cause warranting an extension of the

appeal   period.   The   record,   as   supplemented,   will   then   be

returned to this court for further consideration.



                                                               REMANDED




                                   4